Citation Nr: 1621821	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  12-31 069A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for back disorder, diagnosed as displacement of thoracolumbar disc with intervertebral disc syndrome and lumbar stenosis.


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran had active military service from December 1987 to August 1990.

This case came before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.



FINDING OF FACT

A lumbar spine disability was not present in service, was not manifested within one year of the Veteran's discharge from service, and is not otherwise etiologically related to service.


CONCLUSION OF LAW

The Veteran does not have a lumbar spine disorder that was incurred or aggravated in service, and no such disorder may be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  A standard February 2012 letter satisfied the duty to notify provisions.  This letter was timely and met the notification requirements relevant to this appeal.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment records and post-service identified private treatment records are of record. 

The Veteran has not been afforded a VA examination to assess the nature and etiology of his claimed lumbar spine disorder.  VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In the present case, there is no competent evidence of record to support a finding that the Veteran's claimed lumbar spine disorder is related to service.  The Veteran himself and his spouse have provided statements that his claimed disorder is related to service, and although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, these fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. Cir. 2010) (the Veteran's conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion).  The Veteran has not satisfied all the elements of McLendon; therefore, VA is not required to provide him with a VA examination in conjunction with his claim.  The facts of this case which are the basis of this determination are discussed in greater detail below.

Based on the foregoing, VA's duty to assist has been met, and the claim is ripe for adjudication.

II.  Service Connection

The Veteran asserts he has a lumbar spine disorder due to an injury sustained in service. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Private treatment records document the presence of lumbar spine disability from September 2010 to the present.  However, as will be explained below, the preponderance of the evidence establishes that no chronic disability of the lumbar spine was present until more than one year after the Veteran's discharge from service and that the Veteran's current lumbar spine disability is not etiologically related to his active service.

Service treatment records, including enlistment examination in June 1986 and an additional examination dated in March 1988 are negative for complaints, treatment, or diagnosis of a back disorder.  Associated medical history reports dated in June 1986 and March 1988 also note the Veteran denied recurrent back pain.  In a post-service Army Reserve examination report dated in November 2001, the examiner noted a normal spine.  In a November 2001 medical history report, the Veteran denied recurrent back pain or any back injury.  

In later post-service treatment records, the Veteran complained of low back pain.  An x-ray report dated in October 2005 was negative.  A September 2010 x-ray report showed facet arthropathy at the L4-L5 levels more prominent on the right.  Additionally, there was mild anterior wedging of the T12 vertebral body which appeared old.  In a May 2011 private treatment record, the Veteran reported an 8 day history of back pain.  He stated he had chronic back pain on and off for four years.  A May 2011 private MRI report showed moderate degenerative disc disease at the L5-S1 with posterior disc protrusion/herniation resulting in moderate to severe right neuroforaminal stenoses and mild left neuroforaminal stenoses.  There was also left lateral protrusion note at L4-5L5 resulting in mild left neuroforaminal stenoses.  

In an August 2012 statement, the Veteran asserted that during Officer Candidate Training (OCS) at Fort Benning Georgia in 1988, he was injured during a field exercise while participating in the rope bridge component.  During this exercise the Veteran reported that the rope broke and he fell to the ground sustaining injuries to his lumber and cervical spine areas.  The Veteran also reported that there was minor triage administered while he was still in the field and he was then driven back to the garrison for additional recovery.  After the incident, he did not seek any further treatment out of fear that it would negatively impact his officer training opportunities and career advancement. 

Certainly, the Veteran is competent to describe events in service.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

While the Veteran as noted is competent as a lay person to describe some events, the Board must also assess the credibility of such statements.  The Board finds, upon review, that the Veteran's and his spouse's assertion as to a back injury in service is not supported by the record.  Not only is there no evidence in the service treatment records of a back injury, but the Veteran specifically denied any back injury in a post-service Army Reserve medical history report.  Furthermore, at no point did the Veteran report an in-service injury to his private treatment providers.  That is, in reports completed after the asserted incident, the Veteran specifically denied a history of the type of injury he now reports.  For these reasons, the Board finds that these lay statements of record, as they counter the medical evidence and lay statement made in closer proximity to the Veteran's service, lack credibility.

The lack of treatment or diagnosis of lumbar spine disability in the March 1988 in-service examination report and subsequent November 2001 Army Reserve examination and medical history reports and for years after service to be of more probative weight than the later complaints that he had back problems since service.  

As indicated earlier, the first objective evidence of a diagnosis of a lumbar spine disorder was in September 2010; nearly 20 years after his military service.  It must be concluded based on the evidence that the Veteran's lumbar spine disorder did not become manifest to a compensable degree within a year after his discharge from service.  38 C.F.R. §§ 3.307, 3.309; see Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is evidence against a claim of service connection).

In addition, there is no competent medical evidence that otherwise establishes a causal connection between the Veteran's lumbar spine disorder and his military service.  Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  This evidentiary deficiency concerning the nexus element is fatal to the claim.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ('A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.').

Absent reliable lay or medical evidence relating this claimed disability to service, the Board concludes that the claim of entitlement to service connection for low back disorder must be denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to service connection for back condition is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


